United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1299
                                  ___________

John E. Searcy, III,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Charles E. Clawson, Jr., individually    *
and in his official capacity as Judge of *      [UNPUBLISHED]
the Chancery Court of Van Buren          *
County, Arkansas, Third Division,        *
Twentieth Judicial District,             *
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: June 11, 2003
                              Filed: July 2, 2003
                                   ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      John E. Searcy, III, appeals the District Court’s1 dismissal of his 42 U.S.C.
§ 1983 action against Judge Charles E. Clawson, Jr., of the Chancery Court of Van
Buren County, Arkansas, who presided over a quiet-title action involving property


      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
the Internal Revenue Service had seized from Searcy. Having carefully reviewed the
record, we affirm. See Lemonds v. St. Louis County, 222 F.3d 488, 492 (8th Cir.
2000) (noting court reviews questions regarding subject matter jurisdiction de novo),
cert. denied, 531 U.S. 1183 (2001).

       We agree with the District Court that Searcy’s claims are barred by the Rooker-
Feldman doctrine.2 Searcy’s due process claims would have required the District
Court to determine the propriety of Judge Clawson’s rulings on jurisdiction,
evidentiary issues, and the merits of the quiet-title action. See Ballinger v. Culotta,
322 F.3d 546, 548 (8th Cir. 2003) (noting with the exception of habeas corpus
petitions, lower federal courts lack subject matter jurisdiction over challenges to state
court judgments; jurisdictional bar applies to straightforward appeals as well as to
"indirect attempts by federal plaintiffs to undermine state court decisions"). Further,
this court has previously rejected the void-judgment argument Searcy urges on
appeal. See Snider v. City of Excelsior Springs, Mo., 154 F.3d 809, 812 (8th Cir.
1998) (noting that under Rooker-Feldman rule, "no federal district court has
jurisdiction to decide that the state court judgment was void").

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476
(1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 416 (1923).
                                           -2-